337 So.2d 779 (1976)
Carl Louis COPPOLA, Petitioner,
v.
STATE of Florida, Respondent.
No. 47905.
Supreme Court of Florida.
February 11, 1976.
Rehearing Denied October 12, 1976.
Bruce M. Lyons, of Di Giulian, Spellacy, Bernstein, Lyons & Sanders, Fort Lauderdale, and Archie M. Odom, of Farr, Farr, Haymans, Moseley & Odom, Port Charlotte, for petitioner.
Robert L. Shevin, Atty. Gen., and Richard G. Pippinger, Asst. Atty. Gen., for respondent.
PER CURIAM.
We tentatively granted certiorari and dispensed with oral argument in this case in order to resolve an apparent conflict between the decision of the Second District Court of Appeal, reported at 318 So.2d 181, and the decision of this Court in Negron v. State, 306 So.2d 104 (Fla. 1974). After reviewing the matter we have concluded that there is no decisional conflict to vest this Court with jurisdiction under Article V, § 3(b)(3) of the Florida Constitution.
In this case, a criminal defendant requested and was granted a trial continuance in a motion which specifically waived his right to a speedy trial under Florida Rule of Criminal Procedure 3.191. After the passage of more than 90 days, defendant filed a motion for discharge which the trial judge denied. The district court affirmed the trial judge's denial, holding that Rule 3.191(d)(3) did not entitle defendant to an immediate discharge.
In Negron, the State was granted a continuance without any waiver by the defendant of speedy trial rights under the Rule. We there held that a motion for discharge must be granted after the passage of 90 days. In Negron, the Court had under consideration a motion for discharge which fell within the mandate of Rule 3.191(d)(3) and beyond any of the exceptions contained therein. In this case there was a waiver within Rule 3.191(d)(2)(i) and the exception contained in Rule 3.191(d)(3)(i) applied.
*780 The writ of certiorari is discharged.
ADKINS, C.J., and ROBERTS, BOYD, OVERTON, ENGLAND, SUNDBERG and HATCHETT, JJ., concur.
Rehearing denied;
OVERTON, C.J., and ROBERTS, BOYD, ENGLAND, SUNDBERG and HATCHETT, JJ., concur.
ADKINS, J., dissents.